DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 04/22/2021 in response to the Non-Final Rejection mailed on 01/22/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-7 are cancelled.
4.	Claims 8-13 are pending.
5.	Applicant’s remarks filed on 04/22/2021 in response to the Non-Final Rejection mailed on 01/22/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
6.	The rejection of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendment to the claims to remove the term “minimizing”.
Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 8-10 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This new grounds of rejection is necessitated by applicant’s amendment to the claims to recite “without stirring or mixing”.
MPEP § 2163.11.A.3.(b) states, "when filing an amendment an applicant shouldshow support in the original disclosure for new or amended claims" and "[i]f theoriginally filed disclosure does not provide support for each claim limitation, or if anelement which applicant describes as essential or critical is not claimed, a new oramended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequatewritten description". According to MPEP § 2163.I.B, "While there is no in haec verbarequirement, newly added claim limitations must be supported in the specificationthrough express, implicit, or inherent disclosure" and "The fundamental factual inquiry iswhether the specification conveys with reasonable clarity to those skilled in the art that,as of the filing date sought, applicant was in possession of the invention as nowclaimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117". 
In the instant case, claim 8 recites the limitation “wherein the reaction is performed without stirring or mixing”.  The examiner has reviewed the specification and while there is support for the limitation “wherein the reaction is performed while minimizing stirring or mixing”, which implies a relative amount of stirring or mixing, there is no apparent support for reaction that does not have any stirring or mixing at all.  Accordingly, the limitation constitutes new matter.
Claim Rejections - 35 USC § 103
9.	The rejection of claims 8-9 and 11-13 under 35 U.S.C. 103 as being unpatentable over Kang et al. (Bioconjugate Chemistry, 2014; cited on PTO-892 mailed on 01/22/2021 with supplementary materials and methods cited in this action) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.
10.	With respect to claim 8, Kang et al. teach multienzyme complexes comprising CdSe-ZnS core/shell quantum dots which are assembled with menaquinone biosynthetic enzymes configured as an enzymatic cascade, wherein a product of a first enzyme is a substrate of a second enzyme and so forth, and wherein the enzymes comprise MenF, MenD, and MenH attached to the nanoparticles via metal polyhistidine tags [see p. 1387, column 2; p. 1388, column 1-2; p. 1389, column 2].  It is the examiner’s position that the method of Kang et al. inherently without stirring and mixing given that the enzymes are fixed to a solid substrate and not freely floating in solution [see p. 1389, column 2]. Furthermore, supplemental materials and methods of Kang et al. on p. 3-4 teach that the enzyme assemblies were diluted to a final volume of 800 l and reactions were initiated by adding chorismate and the cofactor magnesium.  There is no evidence in Kang et al. that these reactions were stirred during the reaction, and absent evidence otherwise, it is the examiner’s position that no stirring or mixing is occurring during the process of Kang et al.  Kang et al. further teach that shorter enzyme-enzyme distance was discovered to facilitate intermediate transfer, and a fine control on the stoichiometric ratio of the assembly was found to be critical for the maximal synergy between the enzymes [see Abstract; p. 1387, left column to p. 1388, left column; Figure 1]. 
	With respect to claim 9, Kang et al. teach the method wherein the nanoparticle is a quantum dot and the enzymes are bound to the quantum dot via hexahistadine tags as part of the enzyme sequences [see p. 1388, column 1, bottom].
	With respect to claims 11-13, Kang et al. teach multienzyme complexes comprising CdSe-ZnS core/shell quantum dots which are assembled with menaquinone biosynthetic enzymes configured as an enzymatic cascade, wherein a product of a first enzyme is a substrate of a second enzyme and so forth, and wherein the enzymes comprise MenF, MenD, and MenH attached to the nanoparticles via metal polyhistidine tags [see p. 1387, column 2; p. 1388, column 1-2].  Kang et al. teach that the CdSe-ZnS quantum dots were incubated with enzymes in 5 to 20 fold molar excess and then analyzed by electrophoresis [see p. 1388].  Kang et al. also teach that MenF, MenD, and MenH carrying hexahistidine tags (multiple his tags) were cloned, and expressed, and purified to homogeneity [see p. 1388, column 1].  The mixing of the enzymes and quantum dots is interpreted as essentially simultaneously and contacting sequentially as the mixing of the enzymes and quantum dots can be interpreted as simultaneous as all of the enzymes are added at once.  The mixing of Kang et al. can also be interpreted as sequentially given that one component such as the quantum dots and/or enzymes are added to the test tube or Eppendorf tube, etc. first and second when mixing together.
	Although Kang et al. does not explicitly teach that the nearest neighboring nanoparticle by a distance is no more than about one nanoparticle diameter, Kang et al. does acknowledge that shorter enzyme-enzyme distance was discovered to facilitate intermediate transfer.  MPEP 2144.05.II.A states that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would be obvious for one of ordinary skill in the art with the teachings of Kang et al. in hand to optimize the distances between nanoparticles in order to maximize the enzyme cascade efficiency. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
11.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Kang et al. (Bioconjugate Chemistry, 2014; cited on PTO-892 mailed 01/22/2021) as applied to claims 8-9 and 11-13 above, and further in view of Beeckmans et al. (Journal of Cellular Biochemistry, 1990; cited on PTO-892 mailed 01/22/2021) and Misset et al. (European Journal of Biochemistry, 1986; cited on PTO-892 mailed 01/22/2021) is maintained for the reasons of record and the reasons set forth below.
12.	The relevant teachings of Kang et al. as applied to claims 8-9 and 11-13 are set forth above.
	With respect to claim 10, Kang et al. teach that the protein-nanoparticle conjugation techniques provide a convenient system to investigate the clustering effect of enzymes, which nature often harnesses to achieve regulation through enzyme complexation, compartmentalization, and membrane-embedment [see p. 1392, column 2].
	However, Kang et al. does not teach the method of claim 10, wherein said plurality of enzymes comprise glucokinase, phosphoglucose isomerase, phosphofructokinase, fructose-biphosphate aldolase, triose phosphate isomerase, glyceraldehyde-3-phosphate dehydrogenase, and phosphoglycerate kinase.  
	Beeckmans et al. teach that affinity electrophoresis can be successfully used to demonstrate specific enzyme-enzyme interactions may be of physiological importance in the regulation of both the glycolytic pathway and the citric acid cycle and supports that glycolytic enzymes aldolase, glyceroaldehydephosphate dehydrogenase and triosephosphate isomerase form a cluster and interact with each other [see Abstract; p. 297; Figure 4].
	Misset et al. teach a method for simultaneous purification of hexokinase, glucosephosphate isomerase, phosphofructokinase, fructose-1,6-bisphosphate aldolase, triosephosphate isomerase, D-glyceraldehyde-phosphate dehydrogenase, phosphoglycerate kinase, glycerol-3-phosphate dehydrogenase and glycerol kinase from Trypanosoma brucei [see Abstract; p. 442, column 1; p. 447].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Kang et al., Beeckmans et al., and Misset et al. according to the teachings of Kang et al., Beeckmans et al., and Misset et al. to apply the teachings of Kang et al. to glycolytic enzymes because Kang et al. teach methods for multienzyme cascade clusters on quantum dots and teach the system is convenient to investigate clustering of enzymes.  Beeckmans et al. teach that glycolytic enzymes aldolase, glyceroaldehydephosphate dehydrogenase and triosephosphate isomerase form a cluster and interact with each other, and Misset et al. teach simultaneous purification of the glycolytic enzymes hexokinase, glucosephosphate isomerase, phosphofructokinase, fructose-1,6-bisphosphate aldolase, triosephosphate isomerase, D-glyceraldehyde-phosphate dehydrogenase, phosphoglycerate kinase, glycerol-3-phosphate dehydrogenase and glycerol kinase.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Kang et al., Beeckmans et al., and Misset et al. because Kang et al. acknowledges that the nanoparticle system is convenient to investigate clustering of enzymes.  Beeckmans et al. acknowledges that glycolytic enzymes aldolase, glyceroaldehydephosphate dehydrogenase and triosephosphate isomerase form a cluster and interact with each other.  Misset et al. acknowledges that glycolytic enzymes can be  simultaneous purified.  One of ordinary skill in the art would desire to apply the teachings of Kang et al. to glycolytic enzymes in order to investigate the clustering of enzymes.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
13.	Beginning on p. 5 of applicant’s remarks, applicants in summary contend that the claims are patentable over the references as applied because Kang fails to teach or suggest the claimed nanoplatelets, Kang fails to disclose the claimed cluster of nanoplatelets, and Kang fails to disclose conducting a reaction without stirring or mixing and fails to disclose that at least one of the enzymes comprises multiple His tags.
	These arguments are found to be not persuasive in view of the modified rejection set forth above, which is necessitated by applicant’s amendment to the claims.
Double Patenting
14.	The terminal disclaimer filed on 04/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Non-Provisional Application No. 15/840283 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The provisional nonstatutory double patenting rejection of claims 8-13 over claims 10-13 of copending application no. 15/840,283 is withdrawn in view of the filing of the terminal disclaimer on 04/21/2021.
After Final Consideration Program 2.0
15.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
16.	Status of the claims:
	Claims 8-13 are pending.
	Claims 8-13 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656